                Case 8:19-cv-02627-GJH Document 1 Filed 09/10/19 Page 1 of 4



                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF MARYLAND

                                                                     *
ROBERT JONES,

                                            Plaintiff,               *


v.                                                                   *       Civil Action No.:
                                                                             (Removed from Circuit Court for
JPMORGAN CHASE BANK, N.A.,                                           *       Calvert County
                                                                             Case No. C -04 -CV -19-000333)
                                            Defendant.               *


*      *        *      *       *        *      *     *    *     *    *   *     *   *    *    *   *   *    *    *       *   *



                                                     NOTICE OF REMOVAL
                                                       (Federal Question)

           Defendant, JPMORGAN CHASE BANK, N.A. ("Chase"), by and through its undersigned

counsel, hereby provides notice pursuant to 28 U.S.C. § 1441 and 1446 that the action styled

Robert Jones v. JPMorgan Chase Bank,                          N.A., Case No. C -04 -CV -19-000333 (Circuit Court for

Calvert County, Maryland) (the "State Court Action") is hereby removed to the United States

District Court for the District of Maryland. Removal is based on 28 U.S.C. § 1331 (federal

question). As grounds for removal, Chase states as follows:

                                                         Plaintiffs Complaint

           1.          On August 2, 2019, Plaintiff, Robert Jones ("Plaintiff'), filed a Complaint

("Complaint") against Chase in the State Court Action. In his Complaint, Plaintiff asserts two

causes of action-( 1) Declaratory Judgment and Injunctive Relief and (2) Truth in Lending Act.

Plaintiff's claims arise out of his contention that Chase has held him liable for over $20,000 in

unauthorized charges on two of his credit card accounts.




I 00723\000 I 35\4835-5784-3 I O8.v I
                Case 8:19-cv-02627-GJH Document 1 Filed 09/10/19 Page 2 of 4



                                   Removal Based On Federal Question Jurisdiction

           2.          Pursuant to 28 U.S.C. § 133 1, a United States District Court has "original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United States."

Pursuant to 28 U.S.C. 144 1(a), "[e]xcept as otherwise expressly provided by Act of Congress, any

civil action brought in a State court of which the district courts of the United States have original

jurisdiction, may be removed by the defendant or the defendants, to the district court of the United

States for the district and division embracing the place where such action is pending."

           3.          This case is properly removed to the United States District Court for the District of

Maryland pursuant to 28 U.S.C. § 144 1(a) in that the Complaint asserts claims based upon alleged

violations of the Truth in Lending Act, 15 U.S.C. § 1640, etseq. ("TILA")

           4.          To the extent that the Complaint asserts claims that do not involve the TILA, this

Court has supplemental jurisdiction over those claims pursuant to 28 U.S.C. § 1367(a).

                                        Procedural Requirements and Local Rules

          5.           Removal to this Court is proper. Pursuant to 28 U.S.C. § 1446(a) and 144 1(a), and

28 U.S.C. § 100(2), this Notice of Removal is being filed in the United States District Court for

the District of Maryland, which is the federal district court embracing the Circuit Court for Calvert

County, Maryland, where the State Court Action was initially filed.

          6.           Removal is timely. The Complaint and Summons were first served on Chase on

August 12, 2019. This Notice of Removal is being filed with the United States District Court for

the District of Maryland on September 6, 2019, within thirty (30) days after receipt by Chase of

the Complaint and Summons.                 See   28 U.S.C. § 1446(b).

           7.          Pleadings and process. Pursuant to 28 U.S.C. § 1446(a) and Local Rule 103(5)(a),

copies of all process, pleadings, and orders served on Chase in the State Court Action are attached



                                                              2
I 00723\000 I 35\4835-5784-3 I 08.v I
               Case 8:19-cv-02627-GJH Document 1 Filed 09/10/19 Page 3 of 4




to this Notice as Exhibit A. Chase will file true and legible copies of all other documents on file

in the State Court Action, as well as certification pursuant to Local Rule 103.5, within 30 days of

the filing of this Notice of Removal. Attached hereto as Exhibit B is a copy of the Notice of Filing

of Notice of Removal that Chase will file with the Clerk of the Circuit Court for Calvert County,

Maryland and will promptly serve upon Plaintiff pursuant to 28 U.S.C. § 1446(d). This Notice of

Removal is signed pursuant to Fed. R. Civ. P. 11. 28 U.S.C. § 1446(a).

          8.           By this Notice of Removal, Chase does not waive any objections it may have as to

service, jurisdiction or venue, or any other defenses or objections it may have to this action. Chase

intends no admission of fact, law or liability by this Notice, and expressly reserves all defenses.

          9.           Having satisfied all of the requirements for removal, this Court has jurisdiction over

this matter pursuant to 28 U.S.C. § 1331.

           WHEREFORE, having satisfied all the requirements for removal under 28 U.S.C. § 1331,

28 U.S.C. § 1441, and 28 U.S.C. § 1446, Defendant JPMorgan Chase Bank, N.A. respectfully

serves notice that the State Court Action, now pending in the Circuit Court for Calvert County,

Maryland, is removed to the United States District Court for the District of Maryland.

                                                      Respectfully submitted,

                                                              'S-

                                                      E. Hutchinson Robbins, Jr. (Fed. Bar No. 11927)
                                                      Vanessa Destime (Fed. Bar No. 20673)
                                                      MILES & STOCKBRIDGE P.C.
                                                      100 Light Street
                                                      Baltimore, Maryland 21202
                                                      P: (410) 385-3408
                                                      F: (410) 385-3700
                                                      erobbins@milesstockbridge.com
                                                      vdestime@milesstockbridge.com

                                                     Attorneys for Defendant JPMorgan Chase Bank,
                                                     NA.



                                                         3
I 00723\000 I 35\4835-5784-3 I 08.v I
                Case 8:19-cv-02627-GJH Document 1 Filed 09/10/19 Page 4 of 4



                                           CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 10th day of September, a copy of the foregoing

Notice of Removal was served via first-class mail, postage prepaid to:

           Emanwel J. Tumbull
           The Holland Law Firm, P.C.
           914 Bay Ridge Road, Suite 230
           Annapolis, MD 21403

           Counsel for Plaint           Robert Jones



                                                                 Is/
                                                           Vanessa Destime




                                                       4
I 00723\000 I 35\4835-5784-3 I 08.v I
